Title: Abigail Adams to William Smith, 23 October 1797
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          East Chester october 23. 1797
        
        As you was absent when I left home I was unable to pay you for some articles which you had purchased for me, as well as some which mrs smith had procured for me. if you will be so good as to forward me the amount, I will transmit it to you—
        When I pay’d mr Fothingham for the Carriage, there were the quarter Lights and some other matters which made the carriage amount to more than our first agreement. I gave him a Note for the remainder for either 83 or 85 dollors. I have not the account here and cannot exactly determine. I inclose to you 90. you will be so good as to pay him, & the overpluss credit me for upon your account.
        I have been in this Solitude ever since I came; compared with

Quincy, it is indeed a solitude but lonely as it, is I should consider it preferable to the city if on looking round, any agreable prospects arose in my mind but all is dark and Gloomy. We have no intelligence of the col since June, nor has mrs smith received a line since— here we found her quite alone. she had been so for near a Month, and at times Melancholy enough, tho she says nothing unless drawn from her. we are however determined not to leave her here, if we go ourselves to Philadelphia. she seems loth to go with us— she cannot go from painfull scenes recollections and mortifications. I hope however she will be able to conquer them so as to go with us— I have assured her that she shall not be obliged to see any more company than she chuses—but to leave here here alone a prey to Grief and misfortune I cannot.
        N york you will see by the publick papers, have manifested their attachment to the Goverment & their Satisfaction with the administration of the Executive by a splendid and magnificent Dinner to the President, and every other mark of Personal respect and Satisfaction which could have been hoped for or desired—
        We see but a little way into futurity, and we know not what is before us— So we will hope for the Blessings of Peace & Plenty, and thankfull Hearts to enjoy them—
        My kind regards to Mrs smith and Family to Dr and Mrs Welch, from your Friend,
        
          Abigail Adams.
        
      